Case 1:18-cv-24472-JEM Document 46 Entered on FLSD Docket 09/09/2019 Page 1 of 26




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA


                                   CASE NOS.: 18-CV-24586-PCH
                                              18-CV-24472-JEM

   ALEXANDER JOHNSON

         Plaintiff,

   v.

   OCARlS MANAGEMENT GROUP, INC.

         Defendant.


   ALEXANDER JOHNSON

          Plaintiff,

   v.

   27th AVENUE CARAF, INC. d/b/a CarafOil

         Defendant.


                                NOTICE OF APPEAL

         Notice is hereby given that Alexander Johnson, Plaintiff in the above-named

   cases, hereby appeals to the United States Court of Appeals for the Eleventh Circuit

   from: (1) the final Order Imposing Sanctions entered in the United States District

   Court for the Southern District of Florida in case numbers 18-CV-24586-PCH and
Case 1:18-cv-24472-JEM Document 46 Entered on FLSD Docket 09/09/2019 Page 2 of 26




   18-CV-24472-JEMI (D.E.86), entered on August 23, 2019 (attached); and (2) the

   Order Vacating Dismissal of This Action (D.E.91), entered in the United States

   District Court for the Southern District of Florida on September 4, 2019, which

   vacated only that portion of the above-referenced Order Imposing Sanctions that

   dismissed the referenced cases with prejudice (attached).

                                         Respectfully submitted,

                                         SCLAFANI & ASSOCIATES, P.A.
                                         633 South Andrews Avenue, Suite 500
                                         Fort Lauderdale, Florida 33301
                                         Telephone: (954) 892-7333
                                         Facsimile: (954) 764-2443

                                         By: s/Thomas Damian Sclafani
                                              Thomas Damian Sclafani, Esq.
                                              Fla. Bar No. 232483
                                              Counsel for Alexander Johnson




   ICase Number 18-CV-24586-PCH was assigned to Judge Paul C. Huck, and Case
   Number 18-CV-24472 was initially assigned to Judge Jose E. Martinez. Upon
   Petitioner Johnson's motion, the cases were consolidated to Judge Huck to resolve
   the issue of sanctions. (A. 1:40).
                                         Page -2­
Case 1:18-cv-24472-JEM Document 46 Entered on FLSD Docket 09/09/2019 Page 3 of 26




                            CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on September 9, 2019 I electronically filed the
   foregoing document with the Clerk ofthe Court using CMlECF. I also certify that the
   foregoing document is being served this day on all counsel ofrecord or pro se parties
   identified on the attached Service List, in the manner specified, either via
   transmission ofNotices of Electronic Filing generated by CMlECF or in some other
   authorized manner for those counselor parties who are not authorized to receive
   electronically Notices of Filing. The foregoing document was also served via email
   to the Honorable Paul C. Huck.

                                          sf Thomas Damian Sclafani




                                          Page -3­
Case 1:18-cv-24472-JEM Document 46 Entered on FLSD Docket 09/09/2019 Page 4 of 26
  Case 1:18-cv-24586-PCH Document 86 Entered on FLSD Docket 08/23/2019 Page 1 of 21




                                UNiTED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 18-CV-24S86-PCH
                                     CASE NO. 18-CV-24472-JEM


    ALEXANDER JOHNSON,

            Plaintiff,
    v.

    OCARIS MANAGEMENT GROUP INC
    d/b/a U-GAS EAST FLAGER,

            Defendant.



    ALEXANDER JOHNSON,

           Plaintiff,

    v.

    27TH AVENUE CARAF, INC. d/b/a CarafOil,

           Defendant.



                                   QRDER IMPQSING SANCTIONS

           Twenty-nine years ago, Congress passed the Americans with Disabilities Act ("ADA") in

    an effort to remove and prevent barriers for the disabled. See generally 42 U.S.C. § 12101, et seq.

    The statute authorizes parties to file lawsuits against those who violate the ADA in order to benefit

    the disabled whom the ADA serves to protect. Id. Lawyers who champion these cases are granted

    reasonable attorney's fees for advancing Congress's laudable goal of protecting the disabled

    community.ld. This is not one of those cases. This case reveals an illicit joint enterprise between

    Plaintiff, Alexander Johnson, and his attorney, Scott R. Dinin of Scott R. Dinin P.A., to dishonestly
Case 1:18-cv-24472-JEM Document 46 Entered on FLSD Docket 09/09/2019 Page 5 of 26
  Case 1:18-cv-24586-PCH Document 86 Entered on FLSD Docket 08/23/2019 Page 2 of 21




    line their pockets with attorney's fees from hapless defendants under the sanctimonious guise of

    serving the interests of the disabled community. Tlu'ough this illicit joint enterprise, Johnson and

    Dinin filed numerous frivolous claims, knowingly misrepresented the billable time expended to

    litigate these claims, made numerous other misrepresentations to the Court, and improperly shared

    attorney's fees in violation of the Rules Regulating the Florida Bar, all done without regard to the

    interests of those with disabilities. I

                                                 I.       BACKGROUND

             Johnson, who is hearing-impaired and a resident of Broward County, Florida, brought a

     two-count complaint against Defendant, Ocaris Management Group Inc., doing business as U-

     Gas East Flagler (Johnson v. Ocaris Management Group Inc. (Case No. 18-cv-24586-PCH))

     ("Ocaris") and Defendant, 27th Avenue Caraf, Inc. doing business as Caraf Oil (Johnson v. 27th

     Avenue Carat Inc. (Case No. 18-cv-24472-JEM)) ("Caraf'). See generally Ocaris, [ECFNo. 1];

     Caraf, [ECF No.1]. These cases are two of26 identical cases2 brought by Johnson in this Court

     against gas station owners located throughout Miami-Dade and Broward counties for their failure

     to provide closed captions or a similar capability which would, as he alleges, allow the hearing-

     impaired ''to comprehend the television media features embedded within the gasoline pumps"



    J Both Johnson and Dinin are serial ADA case filers. Dinin has filed a total of 653 cases between November 20 13 and
    March 2019 with Johnson as the plaintiff in 131 of those cases.
    2 Johnson v. Hialeah Gas Station Corp., 18-cv-24430-PCH; Johnson v. RSJ Irrvestments, Inc., 18-cv-24431-CMA;
    Johnson v. CKC Food Stores, Inc., 18-cv-24447-PCH; Johnson v. Lago Express, Inc., 18-cv-24439-MGC; Johnson
    v. Simonelli USA CO/p., 18-cv-24482-DPG; Johnson v. 27th Avenue Cara/, Inc., 18-cv-24472-JEM; Johnson v.
    Urbieta Group Investments, LLLP, 18-cv-24474-UU; Johnson v. Sunshine Gasoline Distributors, 18-cv-24567-FAM;
    Johnson v. Sunshine Gasoline Distributors, Inc., 18-cv-62623-WPD; Johnson v. Spector Co/p., 18-cv-62626-BB;
    Johnson v. Ocaris Mgml. Group Inc., 18-cv-24586-PCH; Johnson v. Sunshine Gasoline Distributors, Inc., 18-cv­
    24585-UU; Johnson v. Sathya Inc., 18-cv-24749-MGC; Johnson v. Fonseca Associates & Partners, 18-cv-24747­
    KMW; Johnson v. Speedway LLC, 18-cv-62991-BB; Johnson v. Speedway LLC, 18-cv-62972-UU; Johnson v.
    Speedway LLC, 18-cv-62998-BB; Johnson v. Bermans Service Station, Inc., 18-cv-63081-DPG; Johnson v. Hialeah
    Valero Inc., 19-cv-20 I 16-CMA; Johnson v. Circle K Stores Inc., 19-cv-60077-KMW; Johnson v. Fuel Lifo 1, LLC,
    19-cv-60231-WPD; Johnson v. Alex Orion, Inc., 19-cv-20372-CMA; Johnson v. Talanhan LLC, 19-cv-60755-CMA;
    Johnson v. Lejeune Westar Petroleum, LLC, 19-cv-211 06-RNS; Johnson v. Montebana Fuels LLC, 19-cv-21105­
    FAM.

                                                             2
Case 1:18-cv-24472-JEM Document 46 Entered on FLSD Docket 09/09/2019 Page 6 of 26
  Case 1:18-cv-24586-PCH Document 86 Entered on FLSD Docket 08/23/2019 Page 3 of 21




        (the "gas pump cases"). Ocaris, [ECF No.1] at 5. Because of this failure, Johnson alleges that he

        "... is unable to understand the entertainment and news content programming" as presented at

        the Defendants' gas pumps. Id. at 6. These allegations, common to all the gas pump cases, fonn

        the basis for both Count I, for violation of Title III of the Americans with Disabilities Act, which

        demands injunctive relief plus reasonable attorney's fees and costs, and Count II, for violation of

        Florida Statute section 768, the Florida Civil Rights Act ("FCRA"), which demands injunctive

        relief, compensatory and punitive damages, plus reasonable attorney's fees and costs. See id. at

        6-12.

                On May 9,2019, this COUlt held an evidentiary hearing on Johnson's Motion for Entry of

    Final Default Judgment Against Defendant Ocaris Management Group Inc. See Ocaris, [ECF No.

    35]. At the hearing, the Court made several findings which are detailed in the Court's May 30,

    2019 Order Denying Plaintiff's Motion for Final Default Judgment ("the Show Cause Order,,).3

    Ocaris, [ECF No. 36]. At the May 9, 2019 hearing this Court found that Johnson and Dinin

    knowingly filed frivolous claims for damages under the Florida Civil Rights Act to which both

    knew Johnson was not entitled because he had failed to exhaust his administrative remedies. See

    generally Ocaris, [ECF No. 35]. This Court also found that Dinin had egregiously inflated and

    misrepresented his billable time in both Ocaris and Caraf4 Id. In the Show Cause Order, the Court

    ordered both Johnson and Dinin to appear at an evidentiary hearing to show cause why sanctions

    should not be imposed on them pursuant to Federal Rule of Civil Procedure II(c) and the Court's

    inherent power. Ocaris, [ECF No. 34, 36] at 12. Subsequently, the COUlt added Local Rule 11.1 (c)




    3 The Court hereby adopts all factual and legal findings made in the Show Cause Order. See Ocaris, [ECF No. 36].
    4 This Court presides over Ocarls, but the Honorable Jose E. Martinez presides over Cora! Johnson and Dinin
    requested that this Court consolidate the cases for the purposes of imposing sanctions because the improper conduct
    is nearly identical in both cases. See Orders Consolidating Rule to Show Cause Hearings in Ocaris, [ECF No. 43J and
    Cora/. (ECF No. 20]. Therefore, this order imposes sanctions in both Ocaris and Cora!

                                                            3
Case 1:18-cv-24472-JEM Document 46 Entered on FLSD Docket 09/09/2019 Page 7 of 26
  Case 1:18-cv-24586-PCH Document 86 Entered on FLSD Docket 08/23/2019 Page 4 of 21




    as another basis for the imposition of sanctions. Gearis, [ECF No. 67]. The Court also ordered

    Johnson and Dinin to produce various documents from not only the gas pump cases, but also a

    sampling from their other ADA cases. See Gem'is, [ECF Nos. 34,43,47, 57,60,66, 75; 76, 82].

    Johnson and Dinin produced these and other documents of their choice to the Court and, along

    with their attorneys, appeared at the show cause hearing on July 22, 2019. 5 At the show cause

    hearing, the C0U11 determined that sanctions were warranted and dismissed both the Gearis and

    Caraf cases, Gearis, [ECF No. 78] at 90; see also Gearis, [ECF No. 35] at 36-38. In this Order,

    the Court outlines Johnson and Dinin's unethical and sanctionable conduct, conducted in bad faith,

    and imposes additional sanctions on both.

                                 II.      AUTHORITY TO IMPOSE SANCTIONS

             Federal Rule of Civil Procedw'e 11 (b) states that

                      [b]y presenting to the court a pleading, written motion, or other
                      paper-whether by signing, filing, submitting, or later advocating it­
                      an attorney or unrepresented party certifies that to the best of the
                      person's knowledge, information, and belief, formed after an inquiry
                      reasonable under the circumstances: . , . the claims, defenses, and
                      other legal contentions are warranted by existing law or by a
                      nonfrivolous argument for extending, modifying, or reversing existing
                      law or for establishing new law ... , [and] the factual contentions have
                      evidentiary support or, if specifically so identified, will likely have
                      evidentiary support after a reasonable opportunity for further
                      investigation or discovery.

    In deciding whether to impose sanctions for a violation of Rule 11, the C0U11 must consider "(1)

    whether the party's claims are objectively frivolous; and (2) whether the person who signed the

    pleadings should have been aware that they were frivolous." Baker v. Alderman, 158 FJd 516,

    524 (lIth Cir, 1998). Sanctions pursuant to Rule 11 "are warranted when a party files a pleading

    that (1) has no reasonable factual basis; (2) is based on a legal theory that has no reasonable chance


    5 TheCourt hereby adopts all oral factual and legal findings made at the July 22,2019 show cause hearing. See Ocaris,
    [ECF No. 78].

                                                             4
Case 1:18-cv-24472-JEM Document 46 Entered on FLSD Docket 09/09/2019 Page 8 of 26
  Case 1:18-cv-24586-PCH Document 86 Entered on FLSD Docket 08/23/2019 Page 5 of 21




    of success and that cannot be advanced as a reasonable argument to change existing law; and (3)

    is filed in bad faith for an improper purpose." ld.

            The Court may also issue sanctions pursuant to its inherent power. See Barnes v. Dalton,

    158 F.3d 1212, 1214 (11th Cir. 1998). "The key to unlocking a court's inherent power is a finding

    of bad faith. A finding of bad faith is warranted where an attorney knowingly or recklessly raises

    a frivolous argument, or argues a meritorious claim for the purpose of harassing an opponent." ld.

    (internal citations and quotations omitted). "Because of their very potency, inherent powers must

    be exercised with restraint and discretion." ld. at 1215.

           This District's Local Rule 11.1 also gives it authority to impose sanctions. Local Rule

    11.1 (c) states: "The standards of professional conduct of members of the Bar of this Court shall

    include the current Rules Regulating the Florida Bar. For a violation of any of these canons in

    connection with any matter pending before this Court, an attorney may be subjected to appropriate

    disciplinary action."

                                                III.     DISCUSSION

           The Court finds that Johnson's and Dinin's egregious actions and bad faith concerning

    their ADA cases warrant sanctions for several reasons: (1) Dinin and Johnson abused the ADA

    solely for their own financial gain including, but not limited to knowingly and continuously filing

   frivolous claims;6 (2) Dinin knowingly and grossly inflated, and then misrepresented, the time he

   expended in litigating Ocaris, Caraf, and other ADA cases; (3) Dinin and Johnson made several

   misrepresentations to the Court concerning material matters, many under oath, in Ocaris, Caraf,

   and other ADA cases; and (4) Dinin and Johnson shared attorney's fees from their ADA cases in

   violation of the Rules Regulating the Florida Bar.


   6 In its Show Cause Order, the Court fully described Johnson and Dinin's unethical conduct in repeatedly alleging
   frivolous claims, when they knew those claims had no merit.

                                                           5
Case 1:18-cv-24472-JEM Document 46 Entered on FLSD Docket 09/09/2019 Page 9 of 26
  Case 1:18-cv-24S86-PCH Document 86 Entered on FLSD Docket 08/23/2019 Page 6 of 21




             A. Dinin and Johnson Acknowledge Abuse of the ADA

             Now represented by very competent and experienced legal counsel, and now that their

    illicit joint enterprise has been exposed, Johnson and Dinin acknowledged their ethical

    transgressions at the show cause hearing. See generally Oear;s, [ECF No. 78]. And, in an obvious

    effort to minimize potential sanctions, Johnson and Dinin proposed that their transgressions, while

    serious, were merely the result of Din in's inexperience, lack oflegal sophistication, incompetence,

    and of Johnson's reliance on the advice of his attorney, rather than intentional malfeasance.ld. In

    effect, Johnson and Dinin's defense is one of "empty head but a pure heart."7 There are two

    problems with this argument. First, "[a]n empty head but a pure heart" does not constitute a defense

    for their transgressions. See Thornton v. Wahl, 787 F.2d 1151, 1154 (7th Cir. 1986). And more

    importantly, as discussed at the two hearings and below, Johnson and Dinin's own statements and

    documents clearly reveal neither acted with a pure heart. Rather, each deliberately and knowingly

    abused the ADA and the legal system solely for their own financial gain, and in total disregard of

    the   hearing~impaired      for whom they sanctimoniously but disingenuously professed to have

    brought these lawsuits. In doing so, they have, unfortunately, undermined the credibility of

    legitimate ADA cases.

             B. Systemic Inflated Billing

             The Court finds that in both Oearis and Cara/, as well as in other ADA cases, Dinin

    egregiously inflated his attorney's fees claims by overbilling for simple, repetitive tasks and by

    billing for work which he did not perfonn. Some examples of Dinin's pattern of overbilling in

    Oearis and Caraf are detailed in the Court's Show Cause Order; thus, the Court will not repeat




    7See Thornton \I. Wahl, 787 F.2d 115 I. I 154 (7th Cir. 1986) (rejecting a party and her attorney's contentions that their
    misrepresentations in court were excusable because they misunderstood the law and referring to their defense as one
    of "empty head but a pure heart").

                                                                6
Case 1:18-cv-24472-JEM Document 46 Entered on FLSD Docket 09/09/2019 Page 10 of 26
   Case 1:18-cv-24586-PCH Document 86 Entered on FLSD Docket 08/23/2019 Page 7 of 21




    those findings here. See generally Oearis, [ECF No. 36]. However, Johnson and Dinin produced

    additional documents subsequent to that Order which not only further substantiate the Court's

    finding of Dinin's gross overbilling in Oearis and Cara/. but reveal systemic misrepresentations

    of his billing throughout Johnson and Dinin's ADA litigation. The Court has determined that the

    abusive overbilling and frivolous claims are not limited to the gas pump cases. The additional

    documents disclose gross overbilling and other wrongdoings that permeate other ADA cases filed

    by Dinin for Johnson and other plaintiffs. Dinin's systemic overbilling is disclosed by the Court's

    further review of Dinin's work product compared to the time he claims he expended to produce it.

    Again, Dinin claimed fees from the Court far in excess of what is reasonable to perform tasks.

    When faced with these disclosures, Dinin readily admitted his improper billing practices. See

    OeQl'is, [ECF No. 78] at 19,36-37, 75-83.

             In Johnson v. Roshni Investments Group, Inc. (Case No. 17-cv-60990-WPD), one of

    numerous cases brought against hotels, including frivolous FCRA claims, Johnson and Dinin

    sought a    def~ult   judgment, claiming attorney's fees even more inflated than those claimed in

    Oearis and Carafs For example, Dinin billed 6.2 hours at $400 per hour to draft, review, and file,

    as filed here, a boilerplate complaint virtually identical to those which Dinin previously filed in

    his numerous other ADA cases, including many against other hotels. Roshni, [ECF No. 17-1] at 6.

    The only non-boilerplate allegations in the Roshni complaint were the defendant's name and

    miniscule factual differences. See Oearis, [ECF No. 78] at 27-28. Dinin also billed 1.8 hours to

    draft and file a simple form motion for clerk's default, and billed 1.7 hours to draft an Amended

    Complaint where he merely changed the name ofthe defendant from "Roshni Investments L.L.C."



    8 Based on the large number of ADA cases that Johnson and Dinin have filed, it is not an illogical leap to conclude
    that these same abuses occurred in some or all ofthose cases. However, that is speculative and is not taken into account
    by the Court in formulating appropriate sanctions here.

                                                               7
Case 1:18-cv-24472-JEM Document 46 Entered on FLSD Docket 09/09/2019 Page 11 of 26
  Case 1:18-cv-24586-PCH Document 86 Entered on FLSD Docket 08/23/2019 Page 8 of 21




    to "Roshni Investments Group, Inc." See Roshni, {ECF No. 17-1] at 6; compare Roshni, {ECF No.

    1] with Roshni, {ECF No. 10; see also Roshni, {ECF No.8].

               Similarly, in Ocaris, the additional documents reveal Dinin billed 1.5 hours to "receive"

    and "finalize client revisions" to the proposed draft complaint pursuant to an e-mail instruction

    from Johnson. Ocaris, [ECF No. 16-1J at 4. However, Johnson's e-mail reveals that only three de

    minimis changes were made: to conect a typographical enor and to minimally reword two

    sentences. See Ocaris, (ECF No. 39-2) at 1-5. And, in Cara/, Dinin billed 0.7 hours to make

    several similarly de minimis changes to the complaint such as: to change three words from the

    plural to the singular, to add "(a)" and "-" to legal citations, and to remove one sentence from the

    proposed complaint. 9 Cara/, [ECF No. 12-1] at 6; Ocaris, {ECF No. 39-3] at 70-73. It is

    unreasonable for Dinin to claim the amounts he did to make such limited changes. These are only

    a few examples ofDin in's systemic and unethical overbilling which he misrepresented to the Court

    to be true accountings of the time he actually expended.

               Moreover, at the May 9, 2019 hearing, Dinin's various explanations in response to the

    Court's expressed concerns were implausible, misleading, and unconvincing. For example:

    "typos;" "scrivener's errors;" the entry is "wrong;" lack of qualified support staff; his dyslexia;

    maybe some other work, not described, is combined with the described work; his inexperience in

    running a law office, etc. See Ocaris, (ECF No. 35) passim. Notably, at the show cause hearing,

    Dinin's attorney not only acknowledged the overbilling, but acknowledged that "[Dinin] was not

    totally candid with the Court in response to (the Court's) questioning" and Dinin should have

    advised the Court that he does not maintain contemporaneous time records and that Dinin' s billing

    representation to the Court "was all an estimate." See Ocaris, [ECF No. 78] at 19, 77. Consistent



    9 Below.   the Court will discuss in detail this deleted sentence as it exposes the true motive for this illicit joint enterprise.

                                                                     8
Case 1:18-cv-24472-JEM Document 46 Entered on FLSD Docket 09/09/2019 Page 12 of 26
   Case 1:18-cv-24S86-PCH Document 86 Entered on FLSD Docket 08/23/2019 Page 9 of 21




     with Dinin's lack of candor with the Court, not only did Dinin omit to disclose to the Court that

     he did not maintain contemporaneous time records and that his billing reports "were all an

     estimate," Dinin represented to the COUl1 that he did keep contemporaneous time records. See

     Ocaris, [ECF No. 35] at 43, 65, 99, 102. 10

              Ironically, in Dinin's memorandum filed in anticipation ofthe show cause hearing, Dinin's

     attorney cites the following quote from Baruch v. Giblen, 164 So. 831, 833 (Fla. 1935):

                     There is but little analogy between the elements that control the
                     determination of a lawyer's fee and those which determine the
                     compensation of skilled craftsmen in other fields. Lawyers are officers
                     of the court. The court is an instrument of society for the
                     administration of justice. Justice should be administered
                     economically, efficiently, and expeditiously. The attomey's fee is,
                     therefore, a very important factor in the administration ofjustice, and
                     if it is not determined with proper relation to that fact it results in a
                     species of social malpractice that undermines the confidence of the
                     public in the bench and bar. It does more than that. It brings the court
                     into disrepute and destroys its power to perform adequately the
                     function of its creation.

     Here, we have precisely the species of "social malpractice" that the Florida Supreme Court had in

     mind-undermining public confidence in lawyers and the judicial system. I I

              C. Misrepresentations to the Court

              In addition to their misrepresentations regarding their claims for reasonable attorney's fees,

     both Johnson and Dinin made several other misrepresentations to the Court in litigating their ADA

     cases, several under oath. Rule 4-3.3(a)(1) of the Rules Regulating the Florida Bar states, "A



     10 This recent disclosure explains why Dinin did not comply with the Court's April 4, 2019 order to "appear at the
     [May 9, 2019] hearing and make available appropriate evidence to support his claim for damages, fees, and costs,
     including original contemporaneously prepared time records representing legal services provided." Ocaris, [ECF No.
     17] at 3-4.
     II See Raychel Lean, Florida's Serial ADA Lawsuits: Long Overdue or 'Legal Extortion,' Daily Business Review
     (Nov. I, 2018), https:llwww.law.com/dailybusinessreview/2018/11/0 1Ifloridas-serial-ada-Iawsuits-Iong-overdue-or­
     legal-extortion! and Raychel Lean, Closed Captioning on Gas Pump TVs -the New Frontier ofFlorida's ADA Suits,
     Daily Business Review (Jan. 17,2019), https:llwww.law.com/dailybusinessreview/20 19/0 1/17/c1osed-captioning-on­
     gas-pump-tvs-the-new-frontier-of-floridas-ada-suits/ (raising serious questions about potentially abusive attorney's
     fee claims in serial ADA cases).

                                                              9
Case 1:18-cv-24472-JEM Document 46 Entered on FLSD Docket 09/09/2019 Page 13 of 26

  Case 1:18-cv-24S86-PCH Document 86 Entered on FLSD Docket 08/23/2019 Page 10 of 21




    lawyer shall not knowingly ... make a false statement offact or law to a tribunal or fail to correct

    a false statement of material fact or law previously made to the tribunal by the lawyer." The Court

    finds that Dinin, in making several misrepresentations outlined next, violated Rule 4-3.3(a)(1).

                  1. Dinin Misrepresented His Legal Qualifications

            To begin, during the May 9, 2019 hearing on the Motion for Default Judgment, Dillin

    attempted to justify his claimed $500 per hour billing rate by representing in some detail that he is

    a highly qualified, experienced litigation attorney. See generally Ocaris, [ECF No. 35]. Dinin has

    repeatedly made that same representation in support of his claims for attorney's fees in other ADA

    cases. See e.g., Roshni, [ECF No. 17-1J. However, after the hearing and contrary to those earlier

    representations, Dinin submitted a memorandum of law in an apparent attempt to explain that his

    improper conduct was inadvertent and the result of his inexperience and incompetence; that "he

    sorely lacked the requisite experience to properly run a law office, to appropriately keep records

    of billable hours or maintain time management records." Ocaris, [ECF No. 39J at 5. Dinin also

    disclosed that he "has no high school diploma," he "failed out of college on his first attempt," and

    while he was "[aJdmitted to the Bar in 1996 [he was] unable to find any employment as a lawyer."

    Id. at 5-6 (emphasis in original). During the next 12 years, Dillin worked in a number of nonlegal

    jobs. Id. at 6. Dinin did not have his first legal client until 2008 when he began his law practice as

    a sole practitioner, and he had his first ADA case in 2012. Id. Dinin's "first actual trial was in 2017

    and he associated experienced counsel to try the case with him." Id. At the show cause hearing,

    Dinin's counsel also posited that Dinin was not qualified to hold himself out as an experienced

    attorney. See Ocm'is, [ECF No. 78] at 75-77. These disclosures stand in stark contrast with Dinin's

    representations to this and other courts that he is a highly competent, experienced litigation

    attorney entitled to the generous hourly rate he purports to merit.



                                                      10
Case 1:18-cv-24472-JEM Document 46 Entered on FLSD Docket 09/09/2019 Page 14 of 26

  Case 1:18-cv-24586-PCH Document 86 Entered on FLSD Docket 08/23/2019 Page 11 of 21




            Dinin's recent disclosure of when he started to practice law, stands in direct conflict with

    his numerous misrepresentations to this and other courts. While he now admits that he didn't

    practice law until 2008, in support of his attorney's fees application in both Roshni and Johnson v.

    Winn-Dixie Stores, Inc. (Case No. I 6-cv-61308-WPD), Dinin represented that he began practicing

    law in 1996. Roshni, [ECF No. 17-1] at I; Winn-Dixie, [ECF No. 70-1] at 1. In Caraf, Dinin

    represented that he has practiced law since 2001. Caraf, [ECF No. 12-1] at 4.

            Both to this Court and others, Dinin has touted his ADA trial experience by referring to his

    success in the trial of Juan Carlos Gil v. Winn Dixie Stores, Inc. (Case No. 16-cv-23020),

    misleadingly implying that he actually tried that case. For example, in Johnson v. Winn-Dixie

    Stores, Inc. (Case No. 16-cv-61308-WPD), Dinin did not disclose, as he does now, that due to his

    complete lack of trial experience he wisely engaged the services of a trial lawyer to actually try

    the case. See Winn-Dixie, [ECF No. 70-1] at 3. Rathel', Dinin, taking full credit, represented that

    he "was Plaintiffs attomey at trial before the Honorable [Robelt N.] Scola in Juan Carlos Gil v[.]

    Winn Dixie Stores, Inc. [,] No. I 6-cv-23 020," and that "[a]t trial, [he] presented facts and evidence

    proving that Winn Dixie Stores, Inc. failed to make provisions for the blind and visually impaired

    within its website." Id. In reality, however, as a review of the Gil trial transcript reveals, Dinin did

    not utter a single word during the two-day bench trial. See Winn-Dixie, [ECF Nos. 64, 65]. And,

    the Gil trial is the only trial which Dinin purports to have tried.

              2. Dinin Misrepresented Assistance Available to His Firm

            At the May 9, 2019 hearing, Dinin also attempted to excuse his clearly excessive billing

    and other shortcomings in handling his voluminous ADA cases by representing that he did not

    have a qualified 01' "licensed" paralegal, or other qualified staff, who could assist him. See Ocar/s,

    [ECF No. 35] passim. Thus, he had to perform and bill for many simple, repetitive, and



                                                      11
Case 1:18-cv-24472-JEM Document 46 Entered on FLSD Docket 09/09/2019 Page 15 of 26
  Case 1:18-cv-24586-PCH . Document 86 Entered on FLSD Docket 08/23/2019 Page 12 of 21




     administrative tasks which, he admits, would otherwise properly be performed by a competent

    paralegal or junior associate. Id. at 71-72,91-93. This was yet another misrepresentation. Dinin

    had several paralegals to assist him, one of whom we now know is extremely experienced and

    competent in ADA litigation. Karen Leicht's Linkedln profile reveals that she has worked with

    Dinin from 2009 (not long after Dinin began practicing law) to 2012 and then from 2014 to now,

    and that she received a Bachelor of Science degree in Accounting in 1979 and a Master's degree

    in Business Administration in 1981 from San Diego State UniversityY Leicht claims to be a

    "senior paralegal" at Dinin's firm with extensive experience handling all facets of ADA litigation

    in federal court. 13 She also claims to train the firm's other nine staff members. 14

                At the May 9, 2019 hearing, Dinin claimed that he could not, and therefore did not, bill for

    his paralegals' work because they were not "licensed." See Ocaris, [EeF No. 35] at 99-100. This

    explanation is unconvincing. There is no paralegal "licensure" in Florida and no requirement that

    a paralegal be licensed for billing or any other purpose. IS It is implausible that someone as well




    12 See Karen Leicht Linkedln Profile, LinkedIn, https:/lwww.linkedin.comlinlkaren-leicht-a0861271 ("All aspects of
    USDC litigation (Florida, New York, Illinois). ADA law, contracts, insurance, maritime. Include [sic]: Complaints;
    Answers & Affirmative Defenses; Responses to Motions to Dismiss, Motions for Summary Judgment, and Show
    Cause Orders; Motions to Dismiss; Summary Judgments; Discovery propounding and response. Correspondingly all
    filings in state matters - insurance and PI. Draft wills and trusts. Train all staff in office in all positions (9 staff
    members).").
    13   lei.
    14   lei.
    IS While there is no licensing requirement, Chapter 20 of the Rules Regulating the Florida Bar, provides a purely
    voluntary process by which a paralegal may "register," which registration is not required in order to allow an attorney
    to bill for a paralegal's work done under the attorney's supervision. Thus, Leicht, who is extremely well qualified to
    serve as Dinin's paralegal, need not be licensed or even registered to do so. Although it is not clear whether Leicht
    voluntarily registered, it is beyond dispute that she far exceeds the registration qualifications. Rule 20-3.1 ofthe Rules
    Regulating the Florida Bar sets forth the modest qualifications for voluntary registration, and Leicht's profile confirms
    that she far exceeds them. See FAQs About Registration and the Program, The Florida Bar,
    https:/!www.f1oridabar.org!aboutlfrp/faq-registrationI#Do;        Karen      Leicht     Linkedln     Profile,    LinkedIn,
    https:/!www.linkedin.com/inlkaren-leicht-a0861271.

                                                               12
Case 1:18-cv-24472-JEM Document 46 Entered on FLSD Docket 09/09/2019 Page 16 of 26
  Case 1:18-cv-24S86-PCH Document 86 Entered on FLSD Docket 08/23/2019 Page 13 of 21




    qualified in ADA litigation as is Leicht, that she, or one of Dinin's other paralegals,                      16   did not

    perform many of the billed-for-tasks which Dinin attributed to himself. Dinin's explanation that

    he had to perform and bill for all of the reported tasks because he had no licensed paralegal is

    equally implausible. 17

               3. Johnson and Dinin Misrepresented Their True Motive

             Johnson and Dinin portray themselves to courts, and to the public, as defenders of the civil

    rights of the disabled community by enforcing the ADA on its behalf. See Ocaris, [ECF No. 78]

    at 40-41,45-47,54; Ocaris, [ECFNo. 12-1] at 4. In fact, ScottR. Dinin P.A.'s website proclaimed

    that it ".. , . is dedicated to the RIGHTS of the disabled.,,18 Dinin has also been quoted in

    pUblications stating that his plaintiffs are "heroes" and he "approaches ADA cases from a 'civil

    rights perspective. ",19 Dinin asserts that "his clients try to end disputes before coming to him, but

    in many cases a lawsuit is 'the only way.'" Id. Regarding the lack of closed captions on video

    screens at the gas stations which Johnson sued, Dinin stated, "This is 2019. We all know a law

    was passed in 1990 saying any TV has to have captions available for it. ... Someone's got to send




    16 Judith Equels, a Law Firm Management Consultant with the Florida Bar, who at Dinin's request following the May
    9,2019 hearing, evaluated Scott R. Dinin P.A., notes that the firm employs at least two other paralegals among his
    staff who qualify or may qualify for registration: Chris de Silva and Rebecca Johnson. See Oearis, [ECF No. 81-4] at
    2,5-6, 12; Oearis, [ECF No. 78] at 30. In addition, there is Christopher Madden who has been a paralegal at Scott R.
    Dinin, P.A. from November 2017 to present and received a Bachelor of Science degree from Embry-Riddle
    Aeronautical        University   in    2012.      See     Christopher     Madden      Linked/I?     Profile,    LinkedIn,
    https:llwww.linkedin.com/in/christopher-madden-114b66591.
    17 In fact, the billing summary with the bill of costs submitted in Oearis, for example, certainly indicates that Rebecca
    Johnson and Stephanie Serrano actually performed some of the tasks for which Dinin claimed credit, and that lin
    unnamed person actually "draft[ed] and efile[d] [a] status report after Scott['s] approvaL" See Oeal'is, [EeF No. 16­
    I] at 4.
    18 Scott R. Dinin P.A., https:llwww.dininlaw.coml.
    19 Raychel Lean, Florida's Serial ADA LlJ1ysuits; Long Overdue or 'Legal Extortion,' Daily Business Review (Nov.
    I, 2018), https:/Iwww.law.com/dailybusinessreviewI20 1811110 llfloridas-serial-ada-Iawsuits-Iong-overdue-or-Iegal­
    extortion/.

                                                               13
Case 1:18-cv-24472-JEM Document 46 Entered on FLSD Docket 09/09/2019 Page 17 of 26
  Case 1:18-cv-24586-PCH Document 86 Entered on FLSD Docket 08/23/2019 Page 14 of 21




    a message to these companies .... ,,20 and these suits are for "all the other [disabled] people coming

    to this [gas] station." See Ocaris, [ECF No. 35] at 40-41.

            Johnson and Dinin profess to bring these gas pump cases motivated by a sincere desire to

    help the hearing-impaired community by obtaining closed caption capabilities on the gas pump

    videos. Dinin holds himself out as an attorney fighting for the rights of "heroes" like Johnson. At

    the May 9, 2019 hearing and in his filings in support of his request for attorney's fees in various

    ADA cases, Dinin echoes this same motivation. See Ocaris, [ECF No. 35] at 5, 19--20; Ocaris,

    [ECF No. 78] at 46-47 and Cara/, [ECF No. 12] at 7 ("Plaintiff ... has shown that his claims are

    proper and well-motivated."). However, this proclaimed admirable motive is in stark contrast to

    Dinin and Johnson's true motivation for bringing these gas pump cases. The record, sadly, reveals

    that that they had a different, completely selfish motive in bringing these cases which benefit no

    one except Johnson and Dinin, and that they engaged in self-dealing without regard to the

    legitimacy of their ADA claims or the hearing-impaired community. The record, including

    numerous settlement agreements between Johnson and the gas station owners, exposes the true

    motive for these lawsuits. These agreements reveal that the majority of the settlement agreements

    which Dinin has produced for the Court's review, provide no remedial relief whatsoever, only

    payment of Johnson's legal fees and costs and dismissal with prejudice. See generally Ocaris,

    [ECF No. 39-8]. In the other settlements, the remedial remedy was simply turning off the videos

    at the gas pump, and, of course, payment of fees and costs and dismissal. Id. While these settlement

    agreements represent only a sampling ofthe gas pump suit settlements, at the May 9,2019 hearing

    the Court was advised by Dinin and a gas station owner's attorney that turning off the videos was




    20 Raychel Lean, Closed Captioning on Gas Pump TVs - the New Frontier ofFlorida's ADA Suits, Daily Business
    Review (Jan. 17, 2019), https://www.law.com/dailybusinessreview/20 19/0 1/17/c1osed-captioning-on-gas-pump-tvs­
    the-new-frontier-of-f1oridas-ada-suitsl.

                                                          14
Case 1:18-cv-24472-JEM Document 46 Entered on FLSD Docket 09/09/2019 Page 18 of 26
  Case 1:18-cv-24586-PCH Document 86 Entered on FLSD Docket 08/23/2019 Page 15 of 21




    the typical remedial remedy required by the gas pump settlements. See Oearis, [ECF No. 35] at 5­

    8,40-41.

               Thus, it is clear that these cases, rather than being a legal mechanism for meaningful

    remediation to benefit the purported beneficiaries, the hearing-impaired community, they are

    solely about profiting from inflated attorney's fees. And, Johnson and Dinin manipulated the

    process so as not to "sabotage" their profitable enterprise.

                4. Johnson and Dinin Avoid Sabotaging Their Profitable ADA Cases

               Remember the October 28, 2018 e-mail discussed above in which Johnson instructs Dinin

    to remove one sentence from the proposed Cara!complaint?21 Well, keeping in mind that the only

    remedial relief obtained in the settlements, where any relief was obtained, was turning off the

    videos, Johnson's instruction dramatically underscores that Johnson and Dinin's true motive

    behind filing these lawsuits was solely to obtain payment from the gas station owners without

    regard for the hearing-impaired community. Johnson instructs Dinin to:

                 Please remove [from the proposed complaint] "Defendant's
                 representative did not tum off the television media feature within the gas
                 pump to prevent further discrimination." (I do not know if this is true or
                 not. Perhaps they did after I drove off. In any case we do not need to
                 sabotage our other cases by providing defendants a defense by giving
                 them a partial remedy and answer to our complaints.)

    See Oearis, [ECF No. 39-2] at 1-5. (emphasis added). This e-mail lays bare the disturbing fact that

    because these gas pump cases were so profitable for Johnson and Dinin, they did not want to

    "sabotage" them by advising the gas station owners that they can easily avoid ADA liability by




    21   See supra note 9 and accompanying text.

                                                        15
Case 1:18-cv-24472-JEM Document 46 Entered on FLSD Docket 09/09/2019 Page 19 of 26
  Case 1:18-cv-24S86-PCH Document 86 Entered on FLSD Docket 08/23/2019 Page 16 of 21




    simply turning off the videos. 22 In other words, Johnson was instructing Dinin to not kill the goose

    laying their golden eggs. Their singular motivation to obtain payment of legal fees begs the

    question, "What's in it for JohnsonT The answer follows.

             D. Dinin Shares Fees with Johnson

             The answer is rather simple and straightforward-Dinin shares his excessive fees with

    Johnson, generally on a fifty-fifty split. Dinin's documents expose this illegitimate aspect of their

    enterprise. Those documents include settlement statements between Dinin and Johnson, together

    with the related checks payable to Johnson, which establish this long-standing unethical fee-

    sharing arrangement. See generally Ocaris, [ECF No. 39-1]. Faced with this irrefutable proof, at

    the July 22, 2019 hearing, Dinin and Johnson's attorneys candidly admitted this serious ethical

    transgression. See Ocaris, [ECF No. 78] at 21-23,52-55. As Rule 4-5.4(a) ofthe Rules Regulating

    the Florida Bar commands, "A lawyer or law firm shall not share legal fees with a nonlawyer"

    except in limited circumstances not applicable here.

             Johnson's fee sharing was not only unethical, it was very profitable for him. To begin,

    Johnson has no occupation, and except for his disability payments, has no other source of income.

    See Ocaris, [ECF No. 78] at 64-66. The federal income tax forms 1099-Misc. issued by Scott R.

    Dinin, P.A. reflect that it shared its fees with Johnson ($18,810.30 in 2016, $22,435.48 in 2017,

    and $43,376.00 in 2018), reflecting Johnson's substantial and increasing profits as their enterprise

    matured. Id. at 58-59.



    22 Even Dinin's attorney could not disagree with the Court's view ofthe e-mail: "I'm not telling you Your Honor is
    wrong in analyzing the e-mail, but that e-mail was from 2017 .... So, as bad as it is, it's not an indication that's where
    [Dinin and Johnson] started." Dearis, [ECF No. 78] at 95. Johnson, rather than conceding the obvious, as Dinin
    candidly does, "ask[s] the Court to consider that Mr. Johnson was concerned that by inserting the factually incorrect
    statement, even if true. would incentivize defendants to permanently turn off their videos screens in lieu of installing
    closed captioning" which "was Mr. Johnson's litigation goa!." Dearis, [ECF No. 80] at 8. The Court has considered
    and rejects Johnson's alternate interpretation as not reasonable, particularly in view of those settlement agreements
    which provided no remediation, only attorney's fees and costs.

                                                               16
Case 1:18-cv-24472-JEM Document 46 Entered on FLSD Docket 09/09/2019 Page 20 of 26

  Case 1:18-cv-24586-PCH Document 86 Entered on FLSD Docket 08/23/2019 Page 17 of 21




                                                   IV.      SANCTIONS

             When a court is presented with a case revealing a pattern of unethical, abusive litigation,

    such as that presented here, the court is obligated, in accordance with Canon 3(B)(6) of the Code

    of Conduct for United States Judges, to act to control its own affairs and to protect the judicial

    process. This case reveals an unethical, audacious, wholly self-serving joint enterprise between

    Johnson and Dinin who sought only to improperly profit from ill-gotten attorney's fees obtained

    by abusing the ADA. Johnson and Dinin did so by knowingly and continuously filing objectively

    frivolous claims, inflating their claims for attorney's fees, then sharing those attorney's fees, and

    misrepresenting material facts to the Court, all without regard for the interests of the hearing-

    impaired community whom they profess to benefit. Johnson and Dinin have failed to uphold the

    laudable goals of the ADA and instead have used the ADA as a guise for their enterprise with the

    hidden agenda of sharing unjustified attorney's fees. This conduct warrant sanctions pursuant to

    Rule 11, the Court's inherent powers, and Local Rule 11.1.

            Both Johnson and Dinin violated Rule 11 by continuously filing claims for damages

    pursuant to the Florida Civil Rights Act which they knew were objectively frivolous because

    Johnson had not exhausted his administrative remedies. As detailed in the Show Cause Order,

    Johnson and Dinin were on notice, and had been for several years, that they had no viable FCRA

    claim, yet they included that claim in the gas pump complaints, as well as other ADA cases. See

    generally Oeal'is, [ECF No. 36]. Moreover, the gas pump ADA claim cases are objectively

    frivolous in that they were filed not for the purpose ofobtaining meaningful remediation, but rather

    for profit. 23 For the aforementioned reasons, the Court finds that Johnson and Dinin, in bad faith,



    23That Johnson and Dinin believed that their claims were objectively frivolous is demonstrated not only by the fact
    that when their FCRA claims were challenged they were voluntarily dismissed immediately. but also by those
    settlement agreements which provided for no remediation of the purported ADA violations and by Johnson's
    "sabotage" e-mail.

                                                            17
Case 1:18-cv-24472-JEM Document 46 Entered on FLSD Docket 09/09/2019 Page 21 of 26
  Case 1:18-cv-24S86-PCH Document 86 Entered on FLSD Docket 08/23/2019 Page 18 of 21




    filed the objectively frivolous claims, including their FCRA claims which were asserted to obtain

    compensatory damages which are not recoverable under the ADA.24 Sanctions are also warranted

    pursuant to the Court's inherent power. Further justifying the Court's imposition of sanctions, the

    Court finds that Dinin, with Johnson's knowledge and assistance, knowingly, continuously, and in

    bad faith violated several Rules Regulating the Florida Bar warranting sanctions pursuant to Local

    Rule 11.1 including: (l) Rule 4-3.3 by making false statements to the Court; (2) Rule 4-L5 by

    claiming clearly excessive and unreasonable attorney's fees; and (3) Rule 4-5.4 by improperly

    sharing fees. 25

             In addition to the dismissal of these two cases with prejudice and denial of Johnson's claim

    for recovery ofattorney's fees and costs, and in consideration ofthe egregious and bad faith nature

    ofJohnson and Dinin's conduct and their ability to pay, the Court imposes the following sanctions:

             1. Johnson and Dinin shall disgorge all fees and costs recovered in each of the gas pump

                 cases. This amount shall be returned to the defendants in those cases, together with a

                 copy of this order on or before November 1,2019, at which time Johnson and Dinin

                 shall submit to the Court a full accounting of the amounts due to each Defendant and

                 the amounts paid, which accounting shall be under oath.

             2. In addition, Johnson and Dinin shall each pay a penalty of $59,900.00, which is an

                 amount equal to the total amount to be disgorged to the defendants in the gas pump




    24 For example, in Ocaris, they represented to the Court that Johnson was entitled to $4,000.00 to "properly
    compensate Mr. Johnson for those losses." Ocan's, [ECF No. 35] at 9.
    25 Sanctions are not only warranted against Dinin for his ethical violations but also against Johnson who aided and
    abetted Dinin by reason of: his knowing participation in Dinin's ethical violations which the Court finds based on
    Johnson's knowledge that his FCRA claims were meritless, his "sabotage" e-mail to Dinin, his receiving a 50% share
    of Din in's fees, as well as his sworn verification ofthe gas pump complaints, and his testimony at the May 9,2019
    hearing which was not credible. See Baker, 158 FJd at 526-27 (finding that a district court may impose sanctions
    against a plaintiff for violating Rule 11).


                                                            18
Case 1:18-cv-24472-JEM Document 46 Entered on FLSD Docket 09/09/2019 Page 22 of 26

  Case 1:18-cv-24586-PCH Document 86 Entered on FLSD Docket 08/23/2019 Page 19 of 21




                 cases. See [ECF No. 81] at 7. 26 In view of the nature of the ADA claims involved in

                 these cases, and at Johnson's and Dinin's option, this penalty may be paid to Disability

                 Independence Group, a 501(c)(3) non-profit organization located in Miami-Dade

                 County, Florida protecting and enforcing the rights of individuals with disabilities.

                 Otherwise the penalty shall be paid to the Clerk of the Court. Nevertheless, Johnson

                 has represented to the Court that he is without the financial ability to pay a monetary

                 penalty in any substantial amount. Johnson has provided, and the Court has reviewed,

                 the financial information which he has submitted. In view of Johnson's representations

                 that he is without the financial ability to pay a penalty in any substantial amount, the

                 Court finds that providing an alternative, non-financial sanction is appropriate. And, in

                 determining that some additional sanction, in addition to those set forth below, is

                 necessary to discourage Johnson from engaging in further sanctionable conduct, such

                 as that described above, the Court notes Johnson's failure to fully acknowledge and

                 take responsibility for his own sanctionable conduct, instead implicitly and explicitly

                 offering the unconvincing excuse that he was merely the victim of, and mislead by, his

                 attorney, not a knowing participant in their illicit enterprise. Therefore, as an alternative

                 to a monetary sanction, Johnson may elect to perform 400 community service hours for

                 the Disability Independence Group, Inc., a 50 1(c)(3) non-profit corporation serving the

                 interests ofthe disabled community (or such other similar entity which Johnson selects,

                 subject to the Court's approval). One half ofthose hours shall be performed by October

                 1,2020 and the remainder by October 1,2021. Every six months Johnson must file a




    26 Johnson and Dinin represent that $23,500 is due but not yet paid pursuant to settlement agreements with defendants
    in other gas pump cases and that those defendants will be advised that they are not to pay the monies due. See rEeF
    No. 81] at7.

                                                             19
Case 1:18-cv-24472-JEM Document 46 Entered on FLSD Docket 09/09/2019 Page 23 of 26

  Case 1:18-cv-24S86-PCH Document 86 Entered on FLSD Docket 08/23/2019 Page 20 of 21




                report with the Court stating the number of hours performed to date. See Singh v.

                Capital Univ. Law & Graduate Ctr., Case No. 00-3244, 2000 WL 1720616, *2 (6th

                Cir. Nov. 7,2000); see also Singh v. Capital Univ. Law & Graduate Ctr., Case No. 99­

                3564,2000 WL 302778 (6th Cir. Mar. 17,2000).

            3. Johnson and Dinin are enjoined from filing any ADA complaint in any federal or state

                court in Florida or any court outside of Florida without first obtaining written

                permission from this Court. In the event that it is later determined by this or any other

                court that Johnson or Dinin may file ADA complaints, if either does so, he shall file a

                copy of this order with the complaints.

            4. Pursuant to Canon 3(B)(6) of the Code of Conduct for United States Judges, the Court

                is compelled to, and will, refer Scott R. Dinin to the Southern District of Florida Ad

                Hoc Committee on Attorney Admissions, Peer Review and Attorney Grievance for

                investigation of his actions and omissions in the above styled cases, as well as his other

                ADA cases, which actions and omissions are set forth in this order and the Court's May

                30,2019 Show Cause Order.

            5. Pursuant to Canon 3(B)(6) of the Code of Conduct for United States Judges, the Court

                is compelled to, and will, refer Scott R. Dinin to the Florida Bar for investigation of his

                actions and omissions in the above styled cases, as well as his other ADA cases, which

                actions and omissions are set forth in this order and the Court's May 30, 2019 Show

                Cause Order.27




    27The Ad Hoc Committee and the Florida Bar may also wish to review Dinin's competency to litigate cases and
    manage a law practice on their own in view of his recent admissions of his lack of experience, knowledge, and
    competence in these areas. See Ocaris, [ECF No. 391 at 5-6.

                                                         20
Case 1:18-cv-24472-JEM Document 46 Entered on FLSD Docket 09/09/2019 Page 24 of 26
  Case 1:18-cv-24S86-PCH Document 86 Entered on FLSD Docket 08/23/2019 Page 21 of 21



           6. Scott R. Dinin is ordered to file this Order in every ADA case he has filed in federal

                 and state court within the last twenty-four months.

                                            V.      CONCLUSION

           For the reasons set forth above, both Ocaris and Caral are DISMISSED WITH

    PREJUDICE. The Court retains jurisdiction to enforce the sanctions against Johnson and Dinin.

    The cases are CLOSED and all pending motions are denied as moot. The clerk is ordered to

    provide a copy of this order, the show cause order (Ocaris, [ECF No. 36]), and the transcripts for

    the May 9,2019 (Ocaris, [ECF No. 35]) and July 22, 2019 (Ocaris, [ECF No. 78]) hearings to the

    Florida Bar and to the Ad Hoc Committee on Attorney Admissions, Peer Review and Attorney

    GIievance.

           DONE and ORDERED in Chambers in Miami, Florida on August.,.,u, 2019.



                                                   p~
                                                   UNITED STATES DISTRICT JUDGE

    cc: counsel of record




                                                     21
    Case 1:18-cv-24472-JEM Document 46 Entered on FLSD Docket 09/09/2019 Page 25 of 26

       Case 1:18-cv-24S86-PCH Document 91 Entered on FLSD Docket 09/04/2019 Page 1 of 2

"



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO. lS-CV-24SS6-PCH
                                         CASE NO.lS-CV-24472..JEM


        ALEXANDER JOHNSON,

               Plaintiff,
        v.

        OCARIS MANAGEMENT GROUP INC
        d/b/a U·GAS EAST FLAGER,

               Defendant.



        ALEXANDER JOHNSQN,

               Plaintiff,

        v.

        27TH AVENUE CARAF, INC. d/b/a Caraf Oil,

               Defendant.


                            ORDER VACATING DISMISSAL OF THIS ACTION
               THIS CAUSE is before the Court on Plaintiff, Alexander Johnson's, and his attorney,
        Scott R. Dinin's respective motions for a partial stay, [ECF Nos. 87-88], of this Court's Order
        Imposing Sanctions, which also dismissed this cause, [ECF No. 86]. In view of these motions, the
        Court believes that the Court should retain jurisdiction in order to perform additional judicial labor
        before an appeal. Therefore, the portion of the Order Imposing Sanctions which dismisses this
        cause is vacated and the Court retains jurisdiction for further proceedings,
               DONE and ORDERED in Chambers in Miami, Florida9n                     mber 4,2019.



                                                               Paul C. Huck
                                                               United States District Judge
Case 1:18-cv-24472-JEM Document 46 Entered on FLSD Docket 09/09/2019 Page 26 of 26

   Case 1:18-cv-24S86-PCH Document 91 Entered on FLSD Docket 09/04/2019 Page 2 of 2




    Copies furnished to:
    All Counsel of Record
